Exhibit 10(a)1
 
TERMINATION
OF
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT


WHEREAS, The Southern Company, Southern Company Services, Inc. and G. Edison
Holland, Jr. (hereinafter collectively referred to as the “Parties”) made and
entered into an Amended and Restated Change in Control Agreement (“Agreement”)
effective on December 31, 2008, to provide certain benefits to Mr. Holland in
the event of termination following a change in control as contemplated therein;
and


WHEREAS, the Agreement may be amended or terminated by the Parties in accordance
with the requirements of Section 5.5 of the Agreement; and


WHEREAS, the Parties desire to terminate the Agreement effective as of February
22, 2011 (the “Termination Effective Date”).


NOW, THEREFORE, the Agreement is hereby terminated as of the Termination
Effective Date.


IN WITNESS WHEREOF, this Termination of the Agreement has been executed on this
22nd day of February, 2011, by the Parties.






 

 
THE SOUTHERN COMPANY
 
By:  /s/Patricia L.
Roberts                                                               
 
Its: Assistant
Secretary                                                                  
     
SOUTHERN COMPANY SERVICES, INC.
 
By:  /s/Patricia L.
Roberts                                                               
 
Its: Vice President         
                                                                  
       G. EDISON HOLLAND, JR.        /s/G. Edison Holland,
Jr.                                                                 

 

 
 
 
                        

  
 



